Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 2, 3, 7, 9, 14, 15, 17 and 19 has been withdrawn. 
Examiner acknowledges that portions of claim 4 have been cancelled and incorporated into claims 1 and 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The most pertinent prior art is Toshihiro. This prior art teaches the limitations of claims 1 and 19, except for “wherein the plurality of external terminals comprise a first external terminal which supplies an electric signal to the detection section in the first arrangement and outputs a detection signal produced in the detection section in the second arrangement, and a second external terminal which outputs a detection signal produced in the detection section in the first arrangement and supplies an electric signal to the detection section in the second arrangement.” There is no evidence that suggests one of ordinary skill in the art would modify the Toshihiro reference to arrive at the claimed invention. The claimed configuration is not taught by any of the prior arts. The claimed configuration results in ease of operation. For these reasons, claims 1-20 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863